OPINION
PER CURIAM.
In this appeal, Laverra E. Burks, contends that the Superior Court erred in respect to the alimony and property awarded to her in its decree of divorce.
We have carefully reviewed the record in light of the arguments presented in the briefs and have concluded that the Superior Court did not err in either its award of alimony or in its division of the parties’ property. In Schoning v. Schoning, 550 P.2d 373, 374 (Alaska 1976), we said in part:
This court’s prior decisions have firmly established the rule that the superior court is vested with broad discretion in such matters as award of alimony and property division, and that we will not interfere with the exercise of that discretion absent clear evidence of an unjust property division.1
AFFIRMED.

. In support of the text we cited Burrell v. Burrell, 537 P.2d 1, 4 (Alaska 1975).